Citation Nr: 0946796	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-20 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	United Spinal Association


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1966 to December 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2006 rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2009, 
the case was remanded for additional development.  


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested 
in service; sensorineural hearing loss (SNHL) was not 
manifested in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
Veteran's current bilateral hearing loss disability is 
related to an event, injury, or disease in service.

2. Tinnitus was not noted in service; the preponderance of 
the evidence is against a finding that any current tinnitus 
is related to the Veteran's service or to any event therein.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).

2. Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims prior their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A July 2005 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  A March 2006 letter also informed 
the appellant of disability rating and effective date 
criteria.  The Veteran has had ample opportunity to 
respond/supplement the record and he has not alleged that 
notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for a VA 
examination in October 2005 with an addendum opinion in March 
2006.  The Veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus, alleging that such disabilities arose from 
his exposure to noise trauma from aircraft engines and from 
mortar attacks in Vietnam.  His DD 214 reflects that he 
served as an administrative specialist in the U.S. Air Force.  
Service personnel records show that he served in Vietnam at 
Phu Cat Air Base from May 1968 to May 1969, and also served 
at Lowry Air Force Base in Colorado.  

The Veteran's STRs are silent for any complaints, findings, 
treatment, or diagnoses relating to hearing loss or tinnitus.  
In his February 1966, March 1968, and December 1969 reports 
of medical history, he indicated that he did not have, nor 
had he ever had, any hearing loss.

On December 1965 pre-service entrance examination, a clinical 
evaluation of the ears was normal.  Audiometry revealed 
puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
10
10
10
10
5
25
Left 
Ear
0
10
5
5
20
30

On February 1966 service entrance examination, a clinical 
evaluation of the ears was normal.  Audiometry revealed 
puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
10
10
10
10
5
25
Left 
Ear
0
10
5
5
20
30

On March 1968 special assignment examination, a clinical 
evaluation of the ears was normal.  Audiometry revealed 
puretone air conduction thresholds, in decibels, were:
Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
-5 (10)
0 (10)
0 (10)
0 (10)
5 (10)
-10 (0)
Left 
Ear
-5 (10)
0 (10)
-5 (5)
-5 (5)
0 (5)
0 (10)

[The figures in parentheses represent conversions of 
audiometry reported in ASA values to ISO (ANSI) units, and 
are provided for data comparison purposes.]

On December 1969 service separation examination, a clinical 
evaluation of the ears was normal.  Audiometry revealed 
puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
0
10
0
0
0
15
Left 
Ear
10
20
0
0
0
5

VA outpatient treatment records show that in March 2001, the 
Veteran complained of tinnitus for the last 10 years and 
progressive hearing loss.  He reported that he had been 
exposed to loud noises while in service, and was referred for 
an audiology consult, which was completed in June 2001.  
Moderate high frequency SNHL in the right ear and moderately 
severe high frequency SNHL in the left were diagnosed.  
Speech recognition scores were excellent in each ear.  
Acoustic immittance measures revealed normal, Type A 
tympanograms in each ear and ipsilateral acoustic reflexes 
were elicited at normal hearing levels in each ear.  The 
Veteran was counseled to wear ear protection when exposed to 
hazardous noises.

On October 2005 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
50
55
LEFT
10
15
25
45
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left.  Mild to 
moderate high frequency SNHL in the right ear and moderate 
SNHL in the left ear were diagnosed.  The Veteran complained 
of gradual bilateral hearing loss.  He also complained of 
bilateral tinnitus, which he first noticed in 1969 or 1970.  
He stated that at first it was periodic, but in the past few 
years it had been constant (recurrent).  The Veteran reported 
that he was exposed constantly to aircraft types of noises in 
service, as well as acoustic trauma from mortar shelling 
while stationed in Vietnam.  He did not recall using hearing 
protection in service; he denied any postservice noise 
exposure.  Based on the Veteran's reported noise exposure 
history, the examiner opined that, "It [was] as likely as 
not that the [Veteran's] hearing loss and tinnitus resulted 
from his military noise exposure."  

In a March 2006 addendum opinion, the October 2005 VA 
examiner reviewed the Veteran's claims file, including his 
STRs, and noted that audiological evaluations conducted prior 
to the Veteran's entrance and at the time of his entrance 
into service revealed bilateral mild high frequency hearing 
loss at the 6000 Hz level.  Audiological evaluations 
conducted during his service and at the time of his 
separation from service revealed normal hearing bilaterally.  
"These findings," she said, "suggest a possible pre-
existing high frequency [hearing] loss prior to enlistment, 
then normal [hearing] during the service and separation.  
This discrepancy makes the accuracy of the tests 
questionable."  She also noted that there were no complaints 
of hearing loss or tinnitus found in service, nor was there 
evidence to suggest hearing loss or tinnitus resulting from 
noise exposure at the time of his separation from service.  
Based upon the foregoing, she revised her earlier opinion, 
stating that, "It [was] less likely as not that the 
[Veteran's hearing] loss and tinnitus was caused by [his] 
military noise exposure."  

In an August 2008 letter, the Veteran's private medical 
consultant, Dr. O.A.L., stated that he was providing an 
"addendum to [his] previous medical opinion" based on his 
review of the Veteran's claims file.  He stated that the 
Veteran was exposed to "sustained combat fire and deafening 
noise on the flight line" in service, and had a 
"questionable" hearing test at the time of his enlistment 
that showed mild high frequency hearing loss with normal 
hearing tests at the time of his separation.  He also noted 
that, postservice, the Veteran had experienced increasing 
difficulty with hearing and ringing in his ears without any 
history of exposure to excessive noises after his separation 
from service.  Based on the foregoing, he concluded, "It is 
more likely than not that the sustained noises to which [the 
Veteran] was exposed while in the service and not afterward 
is responsible for his hearing conditions.  In my opinion the 
contradictory results of the hearing tests at enlistment and 
upon discharge have absolutely no bearing on the current 
hearing disabilities."

A close review of the claims file found that there was no 
earlier statement from Dr. O.A.L. associated with the record.  
In March 2009, the Board remanded this matter so that the RO 
could obtain from Dr. O.A.L. a copy of the initial report 
mentioned in his August 2008 letter.  The RO was also 
instructed to seek an explanation from Dr. O.A.L. of what 
specific records were reviewed in conjunction with the 
preparation of his reports.  The Veteran was instructed to 
provide any releases necessary for VA to secure records of 
any private evaluation or treatment.  In April 2009, the RO 
requested that the Veteran complete and return a release form 
for Dr. O.A.L.'s records.  He has not responded to this 
request, and the RO has been unable to successfully complete 
the Board's requested development.  The duty to assist is not 
a one-way street.  A veteran cannot passively wait for 
assistance in those circumstances where his cooperation is 
needed for evidentiary development.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Bilateral Hearing Loss

For certain chronic diseases (including organic diseases of 
the nervous system, to include SNHL), service connection may 
be established on a presumptive basis if they are manifested 
to a compensable degree in a specified period of time 
postservice (one year for organic diseases of the nervous 
system). 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the Veteran now has a bilateral 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  Although the Veteran's military 
occupational specialty, administrative specialist, is not one 
ordinarily associated with hazardous levels of noise 
exposure, given his duty station (an air base in Vietnam), it 
may reasonably be conceded that he was exposed to at least 
some noise trauma in service.  What he must still show to 
establish service connection for his bilateral hearing loss 
is that such disability is related to the noise trauma in 
service.  

Significantly, the Veteran's STRs, including his service 
separation examination report, do not mention hearing loss.  
Consequently, service connection for bilateral hearing loss 
on the basis that such disability became manifest in service 
and persisted, is not warranted.  As there is no competent 
evidence that SNHL was manifested in the first postservice 
year, there is no basis for considering (and applying) the 
38 U.S.C.A. § 1112 chronic disease presumptions (for SNHL as 
an organic disease of the nervous system).  

The record includes both medical evidence that tends to 
support the Veteran's claim of service connection for 
bilateral hearing loss and medical evidence that is against 
his claim.  When evaluating this evidence, the Board must 
analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the Veteran's claim 
consists of the August 2008 addendum statement from Dr. 
O.A.L. who opined that his hearing loss was "more likely 
than not" related to the sustained noises to which he was 
exposed during service, as he was not exposed to sustained 
noises after service.  He also stated that the contradictory 
results of the Veteran's hearing tests at enlistment and 
discharge had "absolutely no bearing on the current hearing 
disabilities."  The probative value of this opinion is, 
however, limited by several factors.  First, as an 
"addendum" opinion, it is by itself incomplete.  As was 
previously noted, in March 2009, the Board remanded this 
matter so that the earlier statement referenced in his August 
2008 opinion could be associated with the claims file, and so 
that Dr. O.A.L. could clarify what records were reviewed 
before he rendered his opinion.  Since the Veteran failed to 
respond to the RO's request for the necessary release form, 
this development could not be completed and the August 2008 
opinion remains incomplete.  Second, this opinion appears to 
be based partially on inaccurate factual premises, as Dr. 
O.A.L. states that the Veteran was exposed to sustained 
combat fire and deafening noises while working on a flight 
line in service.  While it has been conceded that the Veteran 
was exposed to some level of noise exposure in service, there 
is no corroborative evidence in the record to show that he 
was exposed to the hazardous noise levels as described by Dr. 
O.A.L.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
(finding that a physician's opinion based on an inaccurate 
factual premise has no probative value).  Third, Dr. O.A.L. 
does not discuss the absence of hearing loss complaints in 
service and normal hearing on separation, nor does he account 
for the long postservice time interval before hearing loss 
was first clinically noted.  For these reasons, the Board 
finds that this opinion does not provide sufficient detail 
and rationale to allow the Board to make a fully informed 
decision regarding the issue of whether the Veteran's 
bilateral hearing loss is related to his service.

In contrast, the March 2006 VA medical opinion is based on a 
review of the Veteran's claims file, including his STRs, and 
a more accurate factual background of his noise exposure 
history.  It includes a rationale for the examiner's opinion 
that the Veteran's hearing loss was "less likely as not" 
related to his military noise exposure.  Significantly, while 
she noted that there were discrepancies in the 6000 Hz level 
readings of the audiological evaluations conducted prior to 
and at the time of his entrance into service versus the 
audiological evaluations conducted during and at the time of 
his separation from service, thus rendering their accuracy 
questionable, she also emphasized that there were no 
complaints of bilateral hearing loss at the time of Veteran's 
separation from service.  

The Board recognizes that the examiner who rendered the March 
2006 VA medical opinion had also examined the Veteran in 
October 2005 and opined that his hearing loss was "as likely 
as not" related to his noise exposure in service.  However, 
this opinion (unlike her March 2006 VA medical opinion) was 
based solely on the history provided by the Veteran (which is 
inaccurate as it embellishes the extent of his noise 
exposure), and not on an independent review of his entire 
medical record.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000) (finding that a physician's access to the claims 
file and the thoroughness and detail of the opinion are 
important factors in assessing the probative value of a 
medical opinion).

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places greater weight on March 2006 VA medical opinion as it 
included a complete rationale for the opinions provided and 
was based on a more accurate and complete factual background.

The Veteran's own statements relating his hearing loss 
disability to noise exposure in service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology; this is a question that is 
medical in nature and not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  It is also noteworthy that the evidence of 
record reflects that the Veteran did not seek 
evaluation/treatment for hearing loss until March 2001, 
almost 32 years after his separation from service.  Such a 
lengthy time interval between service and the first clinical 
notation of complaints or symptoms associated with the 
disability at issue is, of itself, also a factor for 
consideration against a finding that any current disability 
is related to service.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000) (in a claim alleging that a disability 
was aggravated by service).

As the Board has concluded that the March 2006 VA medical 
opinion has more probative value than the earlier (October 
2005) VA opinion or the August 2008 private opinion from Dr. 
O.A.L., the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  In such a 
situation, the benefit of the doubt doctrine does not apply, 
and the claim must be denied.

Tinnitus

It is not in dispute that the Veteran has tinnitus as such 
disability was noted in a VA outpatient treatment record and 
on VA audiological evaluation.  As was noted above, it is 
also not in dispute that he likely was exposed to at least 
some noise trauma in service.  What he must still show to 
establish service connection for tinnitus is that it is 
related to his service/noise exposure therein.  There is no 
competent evidence in the record that supports the Veteran's 
allegation that there is such a nexus.

The Veteran's service separation examination report contains 
no mention of tinnitus.  Consequently, service connection for 
tinnitus on the basis that such disability became manifest in 
service and persisted is not warranted.

The earliest notation of tinnitus of record is in the March 
2001 VA outpatient treatment record in which the Veteran 
complains of tinnitus for the last 10 years.  In August 2008, 
Dr. O.A.L. opined that the Veteran's tinnitus was related to 
his sustained noise exposure in service.  As was discussed 
above, this opinion is incomplete, based partially on an 
inaccurate factual premise, and also does not account for the 
absence of tinnitus complaints in service and for the long 
postservice interval with no tinnitus complaints documented.  

In a March 2006 VA medical opinion, a VA examiner opined that 
the Veteran's tinnitus was "less likely as not" related to 
his military service.  The examiner explained that there were 
no complaints of tinnitus during service or upon separation 
therefrom.  [For the reasons previously discussed above, the 
Board finds the VA examiner's prior October 2005 opinion that 
the Veteran's tinnitus was "as likely as not" related to 
his service lacking in probative value.]  In evaluating 
medical opinions, the Board may place greater weight on one 
medical professional's opinion over another's depending on 
factors such as reasoning employed by the medical 
professionals, and whether or not and to what extent they 
review prior clinical records and other evidence.  
Gabrielson, supra.  The Board finds that the March 2006 VA 
medical opinion is highly probative evidence in the matter at 
hand.  Given her references to evidence which reflect 
familiarity with the entire record (which includes a more 
accurate and complete knowledge of the Veteran's medical 
history and in-service noise exposure history), and the 
explanations of the rationale, the Board finds her opinion 
persuasive.  

The Board recognizes that the Veteran is competent to report 
symptoms he experiences, including ringing in his ears (see 
Barr v. Nicholson, 21 Vet. App. 303 (2007)), and acknowledges 
that on October 2005 VA examination, he reported that his 
tinnitus had its onset in 1969 or 1970.  However, on March 
2001 VA outpatient treatment, without VA compensation 
financial gain as a consideration, he reported that his 
tinnitus had its onset in the last 10 years.  See also 
Maxson, supra (A lengthy time interval between service and 
the earliest postservice clinical documentation of the 
disability (here, some 22 years) is of itself a factor for 
consideration against a finding that his tinnitus is related 
to service).  The Board notes further that while the Veteran 
may be competent to report symptoms he experiences, he is not 
competent to opine regarding a nexus between his tinnitus and 
noise exposure in service.  He is a layperson and lacks the 
training to opine regarding medical etiology; this is a 
question that is medical in nature and not capable of 
resolution by lay observation.  See Espiritu, supra; 
Jandreau, supra.  

The preponderance of the evidence is against a finding of a 
nexus between the Veteran's tinnitus and his service/noise 
trauma therein, and against this claim.  Accordingly, the 
claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


